              Case 7:19-cr-00128-KMK
              Case 7:19-cr-00128-KMK Document
                                     Document 50   Filed 11/25/20
                                              51 Filed            Page 1
                                                         12/01/20 Page   1 of
                                                                           of 1
                                                                              1
                                              U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York
                                                                United States District Courthouse
                                                                300 Quarropas Street

      MEMO ENDORSED                                             White Plains, New York 10601


                                                                 November 25 , 2020

BYECF

The Honorable Kenneth M. Karas
United States District Judge
300 Quarropas Street
Southern District ofNew York
White Plains, NY 10601-4150

      Re:      United States v. Steven Jones, 19 Cr. 128 (KMK)

Dear Judge Karas :

            The Government respectfully requests that time be excluded under the Speedy Trial
Act from the signing of this requested order through the anticipated December 8, 2020 conference
date in this matter, pursuant to Title 18, United States Code, Section 3161 (h)(7)(A). During this
time, the Government expects that defense counsel will continue to review the discovery, and the
parties may continue to discuss whether a resolution short of trial can be reached in this matter.
The Government submits that the ends of justice served by the granting of this continuance
outweigh the best interests of the public and the defendant in a speedy trial. On behalf of the
defendant, Mr. Wallenstein has consented to the exclusion of this time.

  Granted. Time is excluded in the interests of           Respectfully submitted,
  justice, for the reason stated herein, until 12/8/20.

  So Ordered.                                             AUDREY STRAUSS
                                                          Acting United States Attorney

 ~L
  11/25/20                                          by:       Isl Je(frey C. Coffman
                                                          Jeffrey C. Coffman
                                                          Assistant United States Attorney
                                                          (914) 993-1940
cc:         John S. Wallenstein, Esq.
            (by ECF)
